254 S.W.3d 912 (2008)
Brion CARROLL, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 89859.
Missouri Court of Appeals, Eastern District, Division Four.
June 10, 2008.
*913 Jessica Hathaway, Saint Louis, MO, for Movant/Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before MARY K. HOFF, P.J., SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Movant, Brion Carroll, appeals from the judgment denying his Rule 29.15 motion without an evidentiary hearing. On appeal, movant argues that his trial counsel rendered ineffective assistance by failing to properly cross-examine a witness.
The motion court's findings and conclusions are not clearly erroneous. Rule 29.15(k). An opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed. Rule 84.16(b).